Title: Abigail Adams to Abigail Adams Smith, 11 May 1800
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					My Dear Child:
					Philadelphia, May 11th, 1800.
				
				This will be delivered to you, by our friend, Mrs. Smith, who will pass you, on her way to New-York; she is determined to call, and ask you how you are.
				Since I wrote you last, some changes have taken place. The Secretary of war has resigned, and General Marshal, is nominated in his place. I fear, however, that he will not be prevailed upon to accept the appointment; such times are approaching for our country, as require the skill, knowledge, experience, and industry of all who regard peace and harmony, order, and regular government as blessings worth preserving, to be upon their guard, and to defend themselves, and their country against the machinations which are formed to destroy its tranquillity and prosperity. We see a spirit of usurpation, of domination, of corruption, taking hold of various parties throughout the United States, the most important struggle to change the administration. The federal phalanx ought to unite, and form like Milton’s angels, an impenetrable shield, around their government. As it respects myself, I am but one of the great family; and though I can expect but a few years more of existence, I should like to pass those without intestine broils and commotions, and see a fair prospect of leaving to posterity the blessings of peace and freedom, laws and government. My sentiments are for you alone: you know how the world would judge them, selfish and interested; experience may teach them to their sorrow, that I have not judged amiss.
				Mr. Johnson left me on Thursday. The nomination passed with the casting vote of the Vice-President; and Mr. Johnson is Supervisor of the Stamp Office. The Vice-President behaved very honourable upon the occasion: he said Mr. Johnson he knew, and believed him well qualified for the office; but if he had not known him, he should have considered the President’s nomination a sufficient reason for his vote.
				Congress expect to rise to-morrow night; they will hurry through if they can. I hope to leave here on Friday next. I have a very good coachman; but wanting another, I meet with some difficulty; for the President must have a man well calculated to manage four horses in hand; as he will be more exposed than I shall, as he is almost

persuaded, to make a short excursion to Washington, before he returns to the eastward. I set out with no gentleman in my escort, and must leave Richard, too, for the President. I shall feel a little queer at first; but must try it. I will write you, when I shall be at Brunswick; and request the Col. to send me an aid as far as there, to conduct me to you.
				My best respects to the Col., love to Caroline. From your truly / Affectionate,
				
					A. Adams.
				
			